COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00495-CV


TEDRICKE GARDNER                                                     APPELLANT

                                          V.

TARRANT COUNTY CIVIL                                                 APPELLEES
SERVICE COMMISSION AND
TARRANT COUNTY, TEXAS


                                       ----------

          FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                       ----------

                         MEMORANDUM OPINION1

                                       ----------

                                   I. Introduction

      In one issue, Appellant Tedricke Gardner appeals pro se the trial court’s

summary judgment for Appellees Tarrant County Civil Service Commission and

Tarrant County, Texas (collectively Tarrant) and the trial court’s decision to deny

his motion for new trial. We affirm.
      1
       See Tex. R. App. P. 47.4.
                      II. Factual and Procedural Background

        This is the parties’ third appearance before this court. See Gardner v.

Tarrant Cnty. Civil Serv. Comm’n (Gardner I), No. 02-04-00130-CV, 2005 WL
32415, at *1 (Tex. App.—Fort Worth Jan. 6, 2005, no pet.) (mem. op.); see also

Gardner v. Tarrant Cnty. Civil Serv. Comm’n (Gardner II), No. 02-06-00164-CV,

2007 WL 1018657, at *1 (Tex. App.—Fort Worth Apr. 5, 2007, no pet.) (mem.

op.).

        In October 2000, Gardner, employed as a probation officer with Tarrant

County Juvenile Services (TCJS), took a three-week leave of absence.2 See

Gardner I, 2005 WL 32415, at *1. During his leave, TCJS sent Gardner two

letters. Id. The first time that the parties appeared here, we held that because

the letters’ language was clear and unambiguous in outlining TCJS’s position that

it considered Gardner to have abandoned his job, it was Gardner’s responsibility

to file a grievance contesting TCJS’s position within seven days of receiving the

second letter.    See id. at *3.   We affirmed the trial court’s judgment that

substantial evidence existed to show that the grievance was not timely filed.3 Id.

        In Gardner II, we dismissed Gardner’s appeal for want of jurisdiction

because the summary judgment granted on most of Gardner’s claims was


        2
      Gardner claimed that the leave was authorized; TCJS claimed that it was
not. See Gardner I, 2005 WL 32415, at *1 n.2.
        3
     Gardner I presents a complete factual background of the case. See 2005
WL 32415, at *1–2.


                                        2
interlocutory rather than final.4 2007 WL 1018657, at *1, 3. Tarrant subsequently

filed a combined motion for summary judgment and plea to the jurisdiction on

Gardner’s remaining claims. The trial court signed an order granting the motion

and an order granting the plea. Gardner then filed a motion for new trial or for

rehearing, which was overruled by operation of law. This third appeal followed.

                                III. Inadequate Briefing

       In Gardner’s appellate brief and reply brief in this court, he states his single

issue as, “The district court erred in granting appellees’ motion for summary

judgment, and denying appellant’s motion for new trial or to modify order.” At the

eleventh hour, after this case was submitted, Gardner filed a supplemental brief

in which he added a complaint about the trial court’s decision to grant the plea to

the jurisdiction.

       A brief is required to “contain a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the record,” but

Gardner’s briefs do not present a cogent discussion or citations to authority

regarding how the trial court’s rulings on Tarrant’s assertion of immunity or the

absence of waiver of immunity or on Tarrant’s summary judgment grounds are

incorrect or how the trial court abused its discretion by denying his motion for


       4
       In its first motion for summary judgment, Tarrant sought summary
judgment on Gardner’s federal and state constitutional claims. Gardner added a
claim for breach of contract before the trial court granted summary judgment for
Tarrant on Gardner’s federal and state constitutional claims, making that
summary judgment interlocutory. See Gardner II, 2007 WL 1018657, at *1.


                                           3
new trial. See Tex. R. App. P. 38.1(i); Tello v. Bank One, N.A., 218 S.W.3d 109,

116 (Tex. App.—Houston [14th Dist.] 2007, no pet.) (“[W]e know of no authority

obligating us to become advocates for a particular litigant through performing

their research and developing their argument for them.”) (internal quotation

omitted); see also Fredonia State Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d
279, 284–85 (Tex. 1994) (discussing the “long-standing rule” that point may be

waived due to inadequate briefing). Therefore, we overrule Gardner’s sole issue

as inadequately briefed.5

                                   IV. Conclusion

      Having overruled Gardner’s sole issue, we affirm the trial court’s judgment.


                                                   PER CURIAM

PANEL: MCCOY, J.; LIVINGSTON, C.J.; and MEIER, J.

DELIVERED: July 19, 2012




      5
       We would further note that an issue raised for the first time in a motion for
rehearing or in a post-submission brief is not preserved for appellate review.
Coastal Liquids Transp., L.P. v. Harris Cnty. Appraisal Dist., 46 S.W.3d 880, 885
(Tex. 2001); Romero v. State, 927 S.W.2d 632, 634 n.2 (Tex. 1996).


                                         4